Citation Nr: 0842477	
Decision Date: 12/10/08    Archive Date: 12/17/08

DOCKET NO.  06-28 089A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right ear hearing 
loss disability.

2.  Entitlement to a rating in excess of 10 percent for a 
skin disability of the hands and feet.

3.  Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1966 to December 1969.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a July 2005 
rating decision by the Waco, Texas Department of Veterans 
Affairs (VA) Regional Office (RO).  

The issues of entitlement to a rating in excess of 70 percent 
for PTSD and entitlement to TDIU are being REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if any action on his part is 
required.


FINDINGS OF FACT

1.  The veteran is not shown to have a right ear hearing loss 
disability by VA standards.

2.  For the entire appeal period, the medical evidence shows 
the veteran's service-connected skin disability of the hands 
and feet has covered no more than 5 percent of the entire 
body(or exposed areas), and there is no evidence (or 
allegation) that he received systemic therapy for 6 weeks or 
more during a 12-month period.


CONCLUSIONS OF LAW

1.  Service connection for right ear hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's service-connected skin disability of the hands and 
feet.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.7, 4.118, Diagnostic Codes (Codes) 7806, 7817, 
7820 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies 
to the matters being addressed.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (Apr. 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the issues of service connection for right ear 
hearing loss disability and an increased rating for a skin 
disability of the feet and hands, the veteran has been 
advised of VA's duties to notify and assist in the 
development of his claims.  A February 2005 letter from the 
RO, prior to the RO's initial adjudication of these claims in 
July 2005, explained what the evidence needed to show to 
substantiate the claims.  It also explained that VA was 
responsible for obtaining relevant records from any federal 
agency, and would make reasonable efforts to obtain records 
not held by a federal agency, but that it was the veteran's 
responsibility to make sure that VA received all requested 
records not in the possession of a federal department or 
agency.  The veteran was given ample time to respond to this 
letter or supplement the record.  A July 2006 statement of 
the case (SOC) provided notice regarding ratings and 
effective dates of awards.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473, 490-91 (2006).  

Regarding the skin disability claim, the Board is aware that 
the February 2005 notice letter does not contain the level of 
specificity set forth in Vazquez-Flores v. Peake, 22 Vet. 
App. 37, 43-44 (2008).  However, the Board does not find that 
such procedural defect constitutes prejudicial error because 
there is evidence of actual knowledge on the part of the 
veteran and his representative of what is needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  In this regard, the Board notes the 
July 2006 SOC provided the rating criteria for tinea of the 
hands and feet.  The veteran's statements during the 2005 VA 
examination and 2006 personal hearing indicate an awareness 
on his part that information demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the veteran's employment and 
daily life is necessary to substantiate his claim for a 
higher evaluation.  Significantly, the Court in Vazquez-
Flores held that actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim."  See Vazquez-
Flores, 22 Vet. App. at 48-49, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  As noted above, the veteran has 
had ample opportunity to respond and supplement the record.  
Neither the veteran nor his representative has alleged that 
notice has been less than adequate.  Therefore, no further 
notice is required.

Regarding VA's duty to assist, the veteran's service 
treatment records (STRs) are associated with his claims file.  
All available, pertinent post-service treatment records have 
been obtained, and all evidence constructively of record (VA 
medical records) pertaining to these issues has been secured.  
The veteran has not identified any pertinent evidence that 
remains outstanding.  He underwent VA examinations in 2005 
and testified at a personal hearing in 2006.  As to the 
issues being addressed on the merits, the Board is satisfied 
that evidentiary development is complete; VA's duties to 
notify and assist are met.  

II.  Legal Criteria, Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claims.

A.  Service Connection 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service incurrence or aggravation of organic disease of the 
nervous system (to include sensorineural hearing loss) may be 
presumed if such is manifested to a compensable degree within 
a year after a veteran's discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Hearing loss disability is defined by regulation.  For the 
purpose of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's service personnel records show that he served 
as a helicopter pilot, to include combat service in Vietnam.

The veteran's STRs are silent for complaints or findings of 
hearing loss disability of the right ear.  The STRs include a 
report of a June 1969 service separation audiometric 
evaluation that shows that puretone thresholds, in decibels, 
were:





HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0

0

On VA examination in May 2005, the veteran maintained that he 
was exposed to noise from turbine engines on helicopters and 
guns, both in the air and on the ground.  His ear protection 
was limited to his flight helmet.  Following service, he was 
employed in law enforcement for 34 years.  On authorized 
audiological evaluation, puretone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
35

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  

During a January 2006 personal hearing, the veteran testified 
that hearing aids had not yet been recommended for him.

After reviewing the record, the Board finds that it is not in 
dispute that the veteran was exposed to acoustic trauma in 
service.  The STRs show that on separation examination, his 
right ear hearing acuity was normal.  As there is also no 
evidence that hearing loss disability was manifested in the 
first post-service year, there is no basis in the record for 
establishing service connection for hearing loss disability 
on the basis that it became manifest in service, and 
persisted, or on a presumptive basis (for sensorineural 
hearing loss as organic disease of the nervous system under 
38 U.S.C.A. § 1112).

The veteran may still establish service connection for right 
ear hearing loss disability by show that he has a right ear 
hearing loss disability, and that such disability is related 
to his exposure to acoustic trauma in service, or is somehow 
otherwise related to his service.  The next threshold matter 
that must be addressed is whether the veteran actually has a 
right ear hearing loss disability by VA standards (as hearing 
loss disability is defined by regulation, 38 C.F.R. § 3.385).

The record shows that on examination by VA in May 2005, the 
veteran did not have a right ear hearing loss disability by 
VA standards.  No medical evidence of right ear hearing loss 
disability has been submitted by the veteran, nor has he 
indicated that such medical evidence exists.

Because the record does not show that the veteran has had a 
right ear hearing loss disability by VA standards at any time 
during the appeal period, there is no valid claim of service 
connection for such disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992).  Accordingly, the claim must be denied.

B.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

Historically, a July 2001 rating decision awarded the veteran 
service connection for tinea pedis, rated 10 percent 
disabling under 38 C.F.R. § 4.118, Code 7817 (exfoliative 
dermatitis).  The veteran's service-connected skin disability 
was subsequently recharacterized as tinea of the hands and 
feet.  Under Code 7817, a 10 percent rating is warranted 
where there is any extent of involvement of the skin, and; 
systemic therapy such as therapeutic doses of 
corticosteroids, immunosuppressive retinoids, PUVA (psoralen 
with long-wave ultraviolet-A light) or UVB (ultraviolet-B 
light) treatments, or electron beam therapy required for a 
total duration of less than six weeks during the past 12- 
month period.  A 30 percent rating is warranted for any 
extent of involvement of the skin, and; systemic therapy such 
as therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent rating is assigned where there is generalized 
involvement of the skin without systemic manifestations, and; 
constant or near- constant systemic therapy such as 
therapeutic doses of corticosteroids, immunosuppressive 
retinoids, PUVA (psoralen with long-waive ultraviolet-A 
light) or UVB (ultraviolet-B light) treatments, or electron 
beam therapy required during the past 12-month period.  38 
C.F.R. § 4.118, Code 7817.

In addition, under Code 7820, infections of the skin not 
listed elsewhere (including bacterial, fungal, viral, 
treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face, or neck (Code 7800), scars 
(Codes 7801, 7802, 7803, 7804, or 7805), or dermatitis (Code 
7806), depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Code 7820.

Under Code 7806, dermatitis or eczema covering less than 5 
percent of the entire body, affecting less than 5 percent of 
exposed areas; and requiring no more than topical therapy 
during the past 12-month period warrants a noncompensable 
evaluation.  A 10 percent evaluation is warranted for 
dermatitis or eczema covering at least 5 percent, but less 
than 20 percent, of the entire body; affecting at least 5 
percent, but less than 20 percent, of exposed areas; of 
requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than six weeks during the past 12- month 
period.  A 30 percent evaluation is warranted for dermatitis 
or eczema covering 20 to 40 percent of the entire body, 
affecting 20 to 40 percent of exposed areas, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of six weeks or 
more, but not constantly, during the past 12-month period.  A 
60 percent evaluation is warranted if it covers more than 40 
percent of the entire body, more than 40 percent of exposed 
areas are affected, or if constant or near-constant systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs have been required during the past 12-month period.  38 
C.F.R. § 4.118, Code 7806.

The veteran submitted the instant claim for increase in 
January 2005.

A July 2005 VA examination report notes the veteran's history 
of athlete's foot (dermatosis between the toes) since 
service.  Currently, he reported flare-ups once a year, 
lasting four to seven days.  His symptoms were controlled 
with Lidex, a topical corticosteroid.  He also reported that 
he was employed as an investigator for an insurance company, 
and worked from home.  Upon examination, one small, 3 mm 
patch was noted between toes one and two on the right foot.  
There were no other visible lesions. The examiner stated that 
the veteran's skin disability involved 0 percent of exposed 
areas of his body and less than one percent of his entire 
body.  There was no residual scarring or disfigurement.  The 
examiner opined that the correct current diagnosis was 
chronic and recurrent eczematoid dermatosis.  The examiner 
noted that the veteran was currently in substantial remission 
secondary to antifungal ointment. 

During a January 2006 personal hearing, the veteran testified 
that he did not have a rash at present, but at the end of the 
previous summer the rash "really broke out good."  He 
indicated that the rash comes and goes, and he controls it 
with ointment.  He reported that his doctors said that no 
oral medication would help.

A May 2006 VA examination report notes that the veteran 
reported the onset of fungal infections of his hands and feet 
during his military service.  Currently, he complained of the 
same problems, with more problems related to the feet than to 
the hands.  Currently, he used Fluocinonide once daily and 
another balm twice daily.  Upon examination, the veteran's 
feet had slightly erythematous soles and relatively dry skin.  
His hands were relatively non-involved.  The examiner noted 
that the involved areas of the veteran's skin were less than 
five percent of the exposed areas of the body and less than 
five percent of the total body.  There were no scars or 
disfigurement.  The diagnosis was bilateral tinea infections 
of the hands and feet in the past that has progressed to an 
eczematous dermatosis with a likely "id" reaction of the 
hands. 

A close review of the record revealed no distinct period 
during which the criteria for the next higher (30 percent) 
rating were met.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).  There is no medical evidence, to include in the 
reports of VA examinations in July 2005 and May 2006, that 
the veteran has used (or required) systemic for his skin 
disability. The medical evidence of record notes that the 
veteran has been treated with no more than topical 
medications, not oral medications, for his skin disability. 
Moreover, the medical records outlined above, to include the 
July 2005 and May 2006 VA examination reports, do not reflect 
or support a finding that at least 20 percent of the 
veteran's entire body or at least 20 percent of his exposed 
areas are affected by his service-connected skin disability.  
In fact, the July 2005 VA examiner stated that less than one 
percent of the veteran's total body area was implicated, and 
the May 2006 VA examiner noted that the veteran's skin 
lesions represented less than five percent of the entire 
body.  

In conclusion, for the entire appeal period the veteran's 
overall service connected skin disability picture has never 
exceeded the criteria for the current 10 percent rating.  The 
preponderance of the evidence is against a higher rating, and 
the benefit of the doubt rule does not apply.


ORDER

Service connection for right ear hearing loss disability is 
denied.

A rating in excess of 10 percent for a skin disability of the 
hands and feet is denied.


REMAND

Regarding the rating for PTSD, the Board notes that 
additional evidence pertinent to this matter (VA treatment 
records) was received in February, March, July and August 
2008 (subsequent to the issuance of the July 2007 SSOC).  
This evidence has not been reviewed by the RO and the veteran 
has not waived RO consideration of this additional evidence.  
Accordingly, the RO must be given the opportunity to review 
the claim in light of this evidence before the Board can 
enter a decision.  See 38 C.F.R. § 20.1304(c).
Regarding the claim for TDIU, this matter is inextricably 
intertwined with the claim for an increased rating for PTSD.  
Hence, adjudication of the TDIU claim must be deferred 
pending resolution of this claim.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the claims of 
increased rating for PTSD and entitlement 
to TDIU in light of all evidence added to 
the record since July 17, 2007, arrange 
for any further development suggested, 
and then re-adjudicate the claims. 

2.  If either claim remains denied, the 
RO should issue an appropriate SSOC and 
afford the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


